BY THE COURT.
These notes, though not negotiable at law, so as to confer upon the assignee a right to sue in his own name, are held in equity as negotiated. The lien for the purchase money is a right of the vendor, and cannot pass into other hands as an incident to the obligation, or the land, if conveyed by the vendor; Jackman v. Hallock, 1 O. 319; and Tiernan v. Beane, 2 O. 383, are conclusive on this point; so is Williams v. Roberts, 5 O. 35.
The bill is dismissed.
[Vendor’s lien is valid without a decree; Martin v. Johnson, 7 O. 1st pt. 225, 226.]